DETAILED ACTION
The instant application having Application No. 17/273,698 filed on 03/04/2021 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on 09/07/2018 (REPUBLIC OF KOREA 10-2018-0107416).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Seok (Pub # US 2017/0288745 A1) in view of NPL (View on EHT Objectives and Technologies; IEEE 802.11-18/1171r0.09).
Regarding claim 1, Seok teaches “a method for transmitting an extreme high throughput (EHT) physical protocol data unit (PPDU) in a WLAN system,” as [(Para. 0049), HEW STA to co-exist, L-STF, L-LTF, and L-SIG are transmitted through 64 FFT in a 20 MHz channel so that the legacy STA can receive the L-STF, the L-LTF, and the L-SIG] “and transmitting, by the transmitting device, the EHT PPDU to a receiving device through a 320 MHz band based on a radio frequency (RF), wherein the legacy preamble includes a legacy-short training field (L-STF) and a legacy-long training field (L-LTF), “ [(Para. 0030 - 0033)] “the legacy preamble is generated by applying first phase rotation values, the first phase rotation values are determined based on a first method and a second method, the first method is a method of obtaining an optimum PAPR in the L-STF and the L-LTF, the second method is a method of obtaining an optimum PAPR based on a maximum transmission bandwidth supported by the RF,” [(Para. 0062), a PPDU using a phase rotation in frequency domain is proposed in order to support lower Peak-to-Average Power Ratio (PAPR).] “the first phase rotation values are obtained based on second phase rotation values and third phase rotation values, the second phase rotation values are obtained by repeating phase rotation values defined for an 80 MHz band in an 802.11ax system” [(Para. 0083-0091), See feature in Seok wherein in case of 80 MHz, phase rotation is performed by sequentially multiplying the phase rotation multiplication value (R(k)) comprising {+1, -1, -1, -1, +1, -1, -1, -1, +1, -1, -1, -1, +1, -1, -1, -1} for each plurality of divided subcarrier indexes, starting from the smallest index]. 
However, Seok does not specifically disclose the method comprising: generating, by a transmitting device, the EHT PPDU, the EHT PPDU including a legacy preamble and an EHT field; and the third phase rotation values are defined in units of 80 MHz in the 320 MHz band.
In an analogous art, NPL teaches  the method comprising: generating, by a transmitting device, the EHT PPDU, the EHT PPDU including a legacy preamble and an EHT field;” [(Slide 6), EHT additional candidate] “and the third phase rotation values are defined in units of 80 MHz in the 320 MHz band” as [(See Slide 4), Various band composition is possible to support 320MHz bandwidth, e.g. 320MHz, 160MHz+160MHz, 80MHz+80MHz+80MHz+80MHz, etc.].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as in Seok to provide an effective technique as taught by NPL for improving BSS average throughput by effectively applying EHT objectives and candidate features [NP: See Conclusion].
Regarding claim 2, the combination of Seok and NPL, specifically Seok teaches “wherein the 320 MHz band is composed of subcarriers having subcarrier indexes of −512 to 511, the second phase rotation values are [1 −1 −1 −1 1 −1 −1 −1 1 −1 −1 −1 1 −1 −1 −1], the first value “1” in the second phase rotation values is applied to subcarriers having subcarrier indexes of −512 to −449, the second value “−1” in the second phase rotation value is applied to subcarriers having subcarrier indexes of −448 to −385, the third value “−1” in the second phase rotation value is applied to subcarriers having subcarrier indexes of −384 to −321, the fourth value “−1” in the second phase rotation value is applied to subcarriers having subcarrier indexes of −320 to −257, the fifth value “1” in the second phase rotation values is applied to subcarriers having subcarrier indexes of −256 to −193, the sixth value “−1” in the second phase rotation value is applied to subcarriers having subcarrier indexes of −192 to −129, the seventh value “−1” in the second phase rotation value is applied to subcarriers having subcarrier indexes of −128 to −65, the eighth value “−1” in the second phase rotation value is applied to subcarriers having subcarrier indexes of −64 to −1, the ninth value “1” in the second phase rotation values is applied to subcarriers having subcarrier indexes of 0 to 63, the tenth value “−1” in the second phase rotation value is applied to subcarriers having subcarrier indexes of 64 to 127, the eleventh value “−1” in the second phase rotation value is applied to subcarriers having subcarrier indexes of 128 to 191, the twelfth value “−1” in the second phase rotation value is applied to subcarriers having subcarrier indexes of 192 to 255, the thirteenth value “1” in the second phase rotation values is applied to subcarriers having subcarrier indexes of 256 to 319, the fourteenth value “−1” in the second phase rotation value is applied to subcarriers having subcarrier indexes of 320 to 383, the fifteenth value “−1” in the second phase rotation value is applied to subcarriers having subcarrier indexes of 384 to 447, and the sixteenth value “−1” in the second phase rotation value is applied to subcarriers having subcarrier indexes of 448 to 511” [(Para. 0083-0091), See feature in Seok wherein in case of 80 MHz, phase rotation is performed by sequentially multiplying the phase rotation multiplication value (R(k)) comprising {+1, -1, -1, -1, +1, -1, -1, -1, +1, -1, -1, -1, +1, -1, -1, -1} for each plurality of divided subcarrier indexes, starting from the smallest index].
Regarding claim 3, , the combination of Seok and NPL, specifically Seok teaches “wherein the third phase rotation values are [1 −j −j 1], the first value “1” in the third phase rotation values is applied to a first 80 MHz band in the 320 MHz band, the second value “−j” in the third phase rotation values is applied to a second 80 MHz band in the 320 MHz band, the third value “−j” in the third phase rotation values is applied to a third 80 MHz band in the 320 MHz band, and the fourth value “1” in the third phase rotation values is applied to a fourth 80 MHz band in the 320 MHz band” as [(Para. 0076 and 0077), In order to decrease a PAPR of a transmitter STA for transmitting the L-STF, the L-LTF, the L-SIG, and the HEW-SIGA, multiplication may be performed on a phase waveform in unit of 20 MHz channel as follows R  ( k ) = { + j , k ≥ 0 + 1 , k < 0 [ Equation   2….  This means that the first part is phase-rotated by multiplying +1 for the first 20 MHz subchannel and is phase-rotated by multiplying +j for the second 20 MHz subchannel].
Regarding claim 4, , the combination of Seok and NPL, specifically Seok teaches “wherein the first phase rotation values are obtained based on products of the second phase rotation values and the third phase rotation values, and the first phase rotation values are [1 −1 −1 −1 −j j j j j −j j j 1 −1 −1 −1]” as [(Para. 0010), Subcarriers for the first part may be divided into a plurality of subgroups, respective subgroup being phase-rotated by multiplying +1, −1 or +j.].
Regarding claim 5, , the combination of Seok and NPL, specifically Seok teaches “wherein the third phase rotation values are [1 j j 1], the first value “1” in the third phase rotation values is applied to a first 80 MHz band in the 320 MHz band, the second value “j” in the third phase rotation values is applied to a second 80 MHz band in the 320 MHz band, the third value “j” in the third phase rotation values is applied to a third 80 MHz band in the 320 MHz band, and the fourth value “1” in the third phase rotation values is applied to a fourth 80 MHz band in the 320 MHz band” as [(Para. 0076 and 0077), In order to decrease a PAPR of a transmitter STA for transmitting the L-STF, the L-LTF, the L-SIG, and the HEW-SIGA, multiplication may be performed on a phase waveform in unit of 20 MHz channel as follows R  ( k ) = { + j , k ≥ 0 + 1 , k < 0 [ Equation   2….  This means that the first part is phase-rotated by multiplying +1 for the first 20 MHz subchannel and is phase-rotated by multiplying +j for the second 20 MHz subchannel].
Regarding claim 6, , the combination of Seok and NPL, specifically Seok teaches “wherein the first phase rotation values are obtained based on products of the second phase rotation values and the third phase rotation values, and the first phase rotation values are [1 −1 −1 −1 j −j −j −j j −j −j −j 1 −1 −1 −1]” as [(Para. 0010), Subcarriers for the first part may be divided into a plurality of subgroups, respective subgroup being phase-rotated by multiplying +1, −1 or +j.].
Regarding claim 7, , Seok teaches “an optimum PAPR obtained based on the maximum transmission bandwidth supported by RF is selected by comparing first to fourth PAPRs, the first PAPR is an optimum PAPR obtained when the maximum transmission bandwidth supported by RF is 80 MHz, the second PAPR is an optimum PAPR obtained when the maximum transmission bandwidth supported by RF is 160 MHz, the third PAPR is an optimum PAPR obtained when the maximum transmission bandwidth supported by RF is 240 MHz, and the fourth PAPR is an optimum PAPR obtained when the maximum transmission bandwidth supported by RF is 320 MHz” [(Para. 0064, 0069-0071, 0076-0078 and 0086-0088), See feature in Seok wherein phase rotation is performed by multiplying the phase rotation multiplication value (R(k)) for decreasing the PAPR for each of the 20 MHz, 40 MHz, 80 MHz, 160 MHz bandwidths]. 
However, Seok does not specifically disclose wherein the maximum transmission bandwidth supported by RF is 80 MHz, 160 MHz, 240 MHz, or 320 MHz.
In an analogous art, NPL teaches “wherein the maximum transmission bandwidth supported by RF is 80 MHz, 160 MHz, 240 MHz, or 320 MHz” as [(See Slide 4), Various band composition is possible to support 320MHz bandwidth, e.g. 320MHz, 160MHz+160MHz, 80MHz+80MHz+80MHz+80MHz, etc.].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as in Seok to provide an effective technique as taught by NPL for improving BSS average throughput by effectively applying EHT objectives and candidate features [NP: See Conclusion].
Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463